DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of species I, claims 1-13, in the reply filed on 11 March 2021 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 9-12 are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0245679 to Watts.
Regarding claims 1-6, 8, and 9-12 Watts discloses a conductive material (12C) that has peaks and valleys (12D) (Fig. 12) where a current will follow a path along the conductor (ie. non-linear), the gaps/valleys adjacent to peaks (Fig. 12), the peaks and valleys cyclical with equal lengths (Fig. 12), the heights of each peak and valley the same (Fig. 12), the peaks and valleys radially extending from a bottom center and alternating (Fig. 12), the conductor formed into cookware [0081], and the conductor can be aluminum or graphite [0065-0067]. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of US 2009/0050622 to Pohl.
Regarding claims 5-8 Watts does not show a height difference between the valleys and peaks. 
However, Pohl discloses that changing the thickness/height of a conductive plate changes the plate temperature. 
The advantage of changing the thickness/height of a conductive plate is to change the plate temperature. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Watts by changing the thickness/height of the conductor as disclosed in Pohl in order to change the plate temperature to an optimal and desired value. MPEP 2114.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of US 2016/0057814 to Klett.
Regarding claim 13 Watts discloses graphite, but does not discuss foam.
However, Klett discloses using a graphite foam for induction heating [0003]. 
The advantage of utilizing graphite foam as the conductor material is to obtain a very specific high thermal conductivity. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Watts by utilizing graphite foam as the conductor material in order to obtain a very specific high thermal conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761